Name: Commission Regulation (EEC) No 1044/83 of 29 April 1983 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 116/46 Official Journal of the European Communities 30 . 4. 83 COMMISSION REGULATION (EEC) No 1044/83 of 29 April 1983 fixing the rate of the additional aid for dried fodder and Article 104 of the Act of Accession of Greece to the information at present available to the Commis ­ sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1433/82 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 2384/82 (3), as last amended by Regulation (EEC) No 743/83 (4) ; Whereas, because of the delay in the fixing of the prices for the 1983/84 marketing year, this percentage and the guide price for the period 1 April to 22 May 1983 were fixed by Council Regulations (EEC) No 728/83 0, (EEC) No 960/83 ( «) and (EEC) No 1025/83 Q on the basis of the amounts applicable during the previous marketing year ; whereas, there ­ fore, the amount of the aid should be applied only provisionally and will have to be confirmed or replaced as soon as the prices for the 1983/84 mar ­ keting year are known ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2384/82 1 . The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . 2. The amount of the subsidy for April 1983 to March 1984 will , however, for dried fodder, be confirmed or replaced as from 1 May 1983 to take into account the guide price which is fixed for these products for the 1983/84 marketing year. Article 2 This Regulation shall enter into force on 1 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5. 1978 , p. 1 . (2) OJ No L 162, 12. 6 . 1982, p. 32. 0 OJ No L 255, 1 . 9 . 1982, p. 38 . (4) OJ No L 85, 31 . 3 . 1983, p. 42. (j OJ No L 85, 31 . 3 . 1983 , p. 5 . ( «) OJ No L 106, 23 . 4. 1983, p. 4. h See page 4 of this Official Journal . 30 . 4. 83 Official Journal of the European Communities No L 116/47 ANNEX to the Commission Regulation of 29 April 1983 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 May 1983 to dried fodder (ECU/ tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 18,117 14,047 9,059 7,024 Additional aid in case of advance fixing for the month of : (ECU/ tonne) June 1983 (') July 1983 0 August 1983 (') September 1983 (') October 1983 (') November 1983 (') December 1983 (') January 1984 (') February 1984 (') March 1984 (') 19,020 19,020 19,020 19,020 19,020 19,020 19,020 20,267 20,267 20,267 14,950 14,950 14,950 14,950 14,950 14,950 14,950 16,197 16,197 16,197 9,510 9,510 9,510 9,510 9,510 9,510 9,510 10,134 10,134 10,134 7,475 7,475 7,475 7,475 7,475 7,475 7,475 8,099 8,099 8,099 (') Subject to confirmation.